Name: Commission Regulation (EEC) No 2682/77 of 5 December 1977 on the recording of quotations and the fixing of average prices and representative prices for table wines
 Type: Regulation
 Subject Matter: information technology and data processing;  beverages and sugar;  prices
 Date Published: nan

 Avis juridique important|31977R2682Commission Regulation (EEC) No 2682/77 of 5 December 1977 on the recording of quotations and the fixing of average prices and representative prices for table wines Official Journal L 312 , 06/12/1977 P. 0008 - 0010 Finnish special edition: Chapter 3 Volume 9 P. 0129 Greek special edition: Chapter 03 Volume 19 P. 0190 Swedish special edition: Chapter 3 Volume 9 P. 0129 Spanish special edition: Chapter 03 Volume 13 P. 0146 Portuguese special edition Chapter 03 Volume 13 P. 0146 COMMISSION REGULATION (EEC) No 2682/77 of 5 December 1977 on the recording of quotations and the fixing of average prices and representative prices for table wines THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provisions for the common organization of the market in wine (1), as last amended by Regulation (EEC) No 2211/77 (2), and in particular Articles 4 (3) and 35 thereof, Whereas Regulation (EEC) No 2211/77 amended Article 4 of Regulation (EEC) No 816/70 by introducing, instead of a weighted average price, a representative price to be established by the Commission ; whereas it is therefore necessary to replace Commission Regulation (EEC) No 2108/76 of 26 August 1976 on the recording of quotations and the fixing of average prices and weighted average prices for table wines (3); Whereas Article 4 (1) of Regulation (EEC) No 816/70 provides that for each type of wine for which a guide price is fixed the Commission must determine each week for the type of wine in question, on the basis of all facts available to it, an average producer price (hereinafter called "average price") for each representative market and a representative price; Whereas it is therefore necessary to specify the representative markets for the different types of wine; Whereas paragraph 2 of the same Article 4 provides that Member States are to supply the Commission with all relevant information for fixing the average prices, and in particular the producer prices recorded on the representative markets for each type of wine; Whereas it is necessary to specify in detail the manner in which quotations are to be recorded and both average and representative prices determined; Whereas, in order for the survey to be as uniform as possible throughout the Community, it is advisable that the relevant information be collected in the various Member States by special boards set up by them to monitor the trend of prices for each representative market serving an area of a certain size ; whereas representation on such boards should be determined by reference to the economic importance of the parties concerned; Whereas, in order for the transactions recorded to be representative, those relating to a quantity below a specified minimum should be excluded ; whereas this minimum should be fixed solely by reference to average transactions in respect of the different types of wine; Whereas the average prices are producer prices ; whereas it is therefore advisable to limit the recording of prices to Member States which produce table wines, and to prices applied between producers and purchasers ; whereas, in order for such prices to be assessed, the information relating to them should be as precise as possible; Whereas, to avoid difficulties as regards the publication of the said prices, a time limit should be set for transmission to the Commission of the relevant information; Whereas the various quotations forwarded to the Commission are to serve as a basis for the calculation of the representative prices referred to in Article 4 (1) of Regulation (EEC) No 816/70 ; whereas it is therefore necessary for the said quotations to reflect the actual market situation; Whereas average prices are to be determined by the Commission having regard, in particular, to the extent to which quotations notified are representative, the comments of the Member States, and the alcoholic strength and quality of the table wines concerned ; whereas, in order for the average price fixed to give a true picture of the situation, it should be provided that only quotations recorded at one representative market in respect of a specific quantity of the type of wine in question are to be taken into consideration; Whereas this quantity should be fixed by reference to the average quantities involved in all transactions in respect of the different types of wine; (1)OJ No L 99, 5.5.1970, p. 1. (2)OJ No L 256, 7.10.1977, p. 1. (3)OJ No L 236, 27.8.1976, p. 14. Whereas it seems justifiable to prohibit the conclusion of storage contracts even where no representative price has been fixed for a certain period; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The representative markets of the Federal Republic of Germany shall be: (a) for table wines of the R III type : Rheinpfalz-Rheinhessen (HÃ ¼gelland); (b) for table wines of the A II type : Rheinpfalz (Oberhaardt), Rheinhessen (HÃ ¼gelland); (c) for table wines of the A III type : Mosel-Rheingau. Article 2 The representative markets of the French Republic shall be: (a) for table wines of the R I type : Bastia, BÃ ©ziers, Montpellier, Narbonne, NÃ ®mes, Perpignan; (b) for table wines of the R II type : Bastia, Brignoles; (c) for table wines of the A I type : Bordeaux, Nantes. Article 3 The representative markets of the Italian Republic shall be: (a) for table wines of the R I type : Asti, Firenze, Lecce, Pescara, Reggio Emilia, Treviso, Verona (for local wines); (b) for table wines of the R II type : Bari, Barletta, Cagliari, Lecce, Taranto; (c) for table wines of the A I type : Bari, Cagliari, Chieti, Ravenna (Lugo, Faenza), Trapani (Alcamo), Treviso. Article 4 The representative market of the Grand Duchy of Luxembourg shall be the wine-growing region of the Luxembourg Moselle for table wines of the A II and A III types. Article 5 A special board for the recording of quotations (hereinafter called "board") shall be set up by the Member States, where it does not exist already, for each of the representative markets as set out in Articles 1 to 4 corresponding to an area under vines exceeding 2 000 hectares. Article 6 When setting up a board, Member States shall ensure that all the parties concerned are represented in proportion to their importance on the representative market concerned. Article 7 1. Every board shall, at least once a week, compile a return of the transactions concluded between producers and purchasers in the period since the previous return. The transactions recorded must must relate to quantities of at least: - 200 hl for table wines of the R I and A I types, - 100 hl for table wines of the R II type, - 30 hl for table wines of the A II, A III and R III types. 2. The various boards shall forward to the competent agency the information referred to in paragraph 1. Article 8 1. Member States shall, not later than the Monday of each week, forward to the Commission by telex the information received from each board during the previous week, together with their comments as appropriate, in particular in respect of the trend of quotations. Where Monday is a public holiday in a Member State the deadline for the communication of that Member State shall be extended to the first following working day. Where there is no board for a representative market, the information specified in paragraph 2 shall be collected by the Member State concerned. 2. The information shall relate to: (a) prices; (b) the colour or, where appropriate, the type of wine under consideration; (c) the alcoholic strength, in the case of table wines quoted per degree/hl; (d) the vine variety, in the case of table wines of the R III, A II and A III types; (e) the quantity covered by the transactions for the period under consideration. Article 9 1. Every Tuesday and for the first time on 20 December 1977 the Commission shall fix and publish in the "C" series of the Official Journal of the European Communities: - the average price, per degree/hl or per hl as appropriate, for each representative market for the type of wine question, - the representative prices, per degree/hl or per hl as appropriate, as referred to in Article 4 (1) (b) and (c) of Regulation (EEC) No 816/70 and calculated on the basis of the quotations recorded for the week in question. 2. When Tuesday is a public holiday, the average price and the representative prices referred to in paragraph 1 shall be fixed on the first following working day. In the case referred to in the second subparagraph of Article 8 (1) the average price and the representative prices shall be fixed on the first working day following the communication. Article 10 The Commission shall fix the average price as referred to in the first indent of Article 9 (1) on the basis of the average of the quotations notified, taking account in particular of the extent to which they are representative, the comments of the Member States and the alcoholic strength and quality of the table wines concerned. Quotations shall be disregarded if they relate to transactions in respect of total quantities of less than: - 2 000 hl for table wines of the R I and A I types, - 1 000 hl for table wines of the R II type, - 500 hl for table wines of the A II, A III and R III types. Article 11 Where no representative price for a type of wine is fixed for two consecutive weeks this shall be no bar to the suspension pursuant to the second subparagraph of Article 5 (2) of Regulation (EEC) No 816/70 of the right to conclude storage contracts. Article 12 Member States shall notify the Commission without delay of the measures taken to implement this Regulation. Article 13 Regulation (EEC) No 2108/76 is hereby repealed. Article 14 This Regulation shall enter into force on 16 December 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1977. For the Commission Finn GUNDELACH Vice-President